 

Execution Version

 

EQUITY ASSIGNMENT AGREEMENT

 

THIS EQUITY ASSIGNMENT AGREEMENT (this “Agreement”) is made and entered into as
of September 30, 2019 (the “Effective Date”), by and between GlassBridge
Enterprises, Inc., a Delaware corporation (“Assignor”), and Imation Enterprises
Corp., a Delaware corporation (“Assignee”). Sport-BLX, Inc., a Delaware
corporation (“Sport-BLX”), is a party to this Agreement only with respect to
Sections 5, 6, 8, 9, 10, 11, 12 and 13 hereof.

 

RECITALS

 

A. Assignor is the owner of Eleven Thousand One Hundred Fifty Four (11,154)
shares of Sport-BLX’s Common Stock, par value 0.0001 per share (the “Shares”),
and such Shares represent all of the Shares held by Assignor in Sport-BLX.

 

B. Assignor has determined that it is in its best interest to contribute to
Assignee all of the Shares in exchange for an unsecured promissory note issued
by Assignee in favor of Assignor in the principal amount of Four Million Dollars
($4,000,000), substantially in the form attached hereto as Exhibit A (the
“Promissory Note”).

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Assignment. Subject to the terms and conditions set forth in this Agreement
and in reliance upon the representations and warranties of Assignee herein set
forth, Assignor hereby contributes, conveys, assigns and transfers to Assignee,
its successors and assigns, effective as of the Effective Date, all of
Assignor’s right, title and interest in and to the Shares, free and clear of all
liens, claims, charges and encumbrances, other than pursuant to applicable
securities laws, that certain Common Stock Purchase Agreement by and between
Assignor, Sport-BLX and the other parties thereto, dated as of January 4, 2019
and that certain Letter Agreement Re: Common Stock Purchase Agreement, by and
between Sport-BLX and Assignor, dated as of January 4, 2019.

 

2. Issuance of Promissory Note. As consideration for the assignment of the
Shares, contemporaneously with the execution and delivery by each of the parties
hereto of this Agreement, Assignee shall issue to Assignor the Promissory Note.

 

3. Substitution of Assignee as Stockholder; Absolute Conveyance. Assignor and
Assignee intend that, effective as of the Effective Date hereof, Assignee shall
become a stockholder of Sport-BLX in the place and stead of Assignor. The
conveyance of the Shares hereunder is an absolute transfer to Assignee, free and
clear of all liens, encumbrances, charges, security interests or obligations of
any kind, except as set forth in Schedule 3 to this Agreement.

 

4. Acceptance and Assumption. Effective as of the Effective Date, Assignee
hereby accepts the assignment to it of Assignor’s right, title and interest in
and to the Shares, hereby agrees to become a stockholder of Sport-BLX in the
place and stead of Assignor, and hereby assumes and agrees to be bound by and to
keep, observe, discharge, pay and perform all of the obligations of Assignor as
a stockholder of Sport-BLX, whether now existing or hereafter arising, known or
unknown, due or to become due, fixed or contingent and howsoever arising.

 

   

 

 

5. Consent of Sport-BLX. The signature of Sport-BLX below constitutes consent by
Sport-BLX with respect to Assignor’s transfer of the Shares and the admission of
Assignee as a stockholder of Sport-BLX.

 

6. Representations and Warranties. Each of Assignor, Assignee and Sport-BLX
represents and warrants to the other party that: (a) it has all requisite power
and authority to execute and deliver this Agreement and any other assignments,
instruments and documents to be executed and delivered by it to effectuate the
contribution, assignment and assumption contemplated hereby (collectively, the
“Assignment Documents”); (b) its execution and delivery of this Agreement and
the other Assignment Documents and the performance of its obligations hereunder
and thereunder have been authorized by all necessary action and do not violate
any laws, regulations or orders by which it is bound; and (c) this Agreement and
the other Assignment Documents constitute its legal, valid and binding
obligations, enforceable against it in accordance with the terms hereof and
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar applicable laws affecting creditors’ rights generally.
Assignor further represents and warrants that (i) except as set forth in
Schedule 3 to this Agreement, Assignor is the true and lawful owner of the
Shares and has good title to the same; (ii) except as set forth in Schedule 3 to
this Agreement, Assignor has made no prior assignment or sale of the Shares and
Assignor has not granted to any other person or entity any right, title, or
interest therein; (iii) the execution and delivery of this Agreement and the
other Assignment Documents by Assignor and the assignment of all its right,
title, and interest in and to the Shares does not contravene any agreement to
which Assignor is a party or by which it is bound; and (iv) except as set forth
in Schedule 3 to this Agreement, no liens, encumbrances, charges, security
interests or obligations of any kind exist on the date hereof against the
Shares, other than pursuant to applicable securities laws, that certain Common
Stock Purchase Agreement by and between Assignor, Sport-BLX and the other
parties thereto, dated as of January 4, 2019 and that certain Letter Agreement
Re: Common Stock Purchase Agreement, by and between Sport-BLX and Assignor,
dated as of January 4, 2019.

 

7. Further Assurances. Assignor shall, at any time and from time to time after
the date hereof, upon the request of Assignee, execute, acknowledge and deliver
all such further deeds, assignments, transfers, conveyances, powers of attorney
and assurances, and take all such further actions, as shall be necessary or
desirable to give effect to the transactions hereby consummated and to collect
and reduce to the possession of Assignee any and all of the interests and assets
hereby transferred by Assignor to Assignee. Without limiting the generality of
the foregoing, Assignor hereby appoints Assignee, and its nominees, successors
and assigns, the true and lawful attorney of Assignor, with full power of
substitution, in the name of Assignee or in the name of Assignor but for the
benefit and at the expense of Assignee, to demand and receive from time to time
the benefits of the right and title to the Shares hereby conveyed, transferred
and assigned, to give receipts and releases for and in respect of the same, or
any part thereof, and from time to time to institute and prosecute in the name
of Assignor or otherwise, for the benefit of Assignee, any and all proceedings
at law, in equity or otherwise, which Assignee, its nominees, successors or
assigns, may deem proper in order to collect, assert or enforce the right or
title to the Shares hereby conveyed, transferred and assigned, or intended so to
be, to defend and compromise any and all actions, suits or proceedings in
respect of the Shares, and to do any and all such acts and things in relation
thereto as Assignee, its nominees, successors or assigns, shall deem advisable;
Assignor hereby declaring that the appointment hereby made and the powers hereby
granted are coupled with an interest and are and shall be irrevocable by
Assignor.

 

 2 

 

 

8. Choice of Law. This Agreement shall be governed by, and construed in
accordance with the laws of the New York (without giving effect to the
principles thereof relating to conflicts of laws to the extent such principle
would direct the application of law of another jurisdiction).

 

9. No Third Party Beneficiary. This Agreement is entered into for the sole
protection and benefit of the parties hereto and their respective successors and
assigns, and no other person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with
this Agreement, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement.

 

10. Successors and Assigns. This Agreement and the representations and
warranties, covenants and agreements herein contained shall inure to the benefit
of and shall bind the respective parties hereto and their respective successors
and assigns.

 

11. Entire Agreement. This Agreement is intended to embody the final, complete
and exclusive agreement among the parties with respect to the subject matter
hereof and is intended to supersede all prior agreements, understandings and
representations written or oral, with respect thereto; and may not be
contradicted by evidence of any such prior or contemporaneous agreement,
understanding or representation, whether written or oral.

 

12. Amendments. This Agreement shall not be altered, modified or amended except
by a written instrument signed by each of the parties hereto.

 

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

[signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

  ASSIGNOR:       GLASSBRIDGE ENTERPRISES, INC.,   a Delaware corporation      
  By: /s/ Daniel Strauss   Name: Daniel Strauss   Title: Chief Executive Officer
and Chief Operating Officer         ASSIGNEE:       IMATION ENTERPRISES CORP.,  
a Delaware corporation         By: /s/ Daniel Strauss   Name: Daniel Strauss  
Title: President and Treasurer         Agreed and Acknowledged with respect to
Sections 5, 6, 8, 9, 10, 11, 12 and 13 only:       SPORT-BLX:       SPORT-BLX,
INC.,   a Delaware corporation         By: /s/ Joseph De Perio   Name: Joseph De
Perio   Title: President

 

 4 

 

 

EXHIBIT A

 

Form of Promissory Note

 

(attached)

 

 5 

 

 

SCHEDULE 3

 

Assignor and the U.S. Pension Benefit Guaranty Corporation (the “PBGC”) entered
into an agreement on May 13, 2019 to terminate the Imation Cash Balance Pension
Plan (the “Plan”) based on PBGC’s finding that (i) the Plan did not meet the
minimum funding standard required under Section 412 of the Internal Revenue Code
of 1986, as amended; (ii) the Plan would be unable to pay benefits when due and
(iii) the Plan should be terminated in order to protect the interests of the
Plan participants. Assignor and any other members of Assignor’s controlled group
(within the meaning of 29 U.S.C. §1301(a)(14)) (collectively, and including the
Company, the “Controlled Group Members”)) are jointly and severally liable to
the PBGC for all liabilities under Title IV of ERISA in connection with the
Plan’s termination, including unfunded benefit liabilities, due and unpaid Plan
contributions, premiums, and interest on each of the foregoing, as a result of
which a lien in favor of the Plan, on all property of each Controlled Group
Member, arose and was perfected by PBGC (the “Lien”).

 

 6 

 

 